***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             IN RE ELIANAH T.-T. ET AL.
                     (SC 19902)
  The motion of the petitioner-appellee, filed August
23, 2017, for reconsideration, having been presented to
the court, it is hereby ordered granted, but the relief
requested is denied.
                      October 18, 2017

   ROBINSON, J. Following the release of our decision
in In re Elianah T.-T., 326 Conn. 614, 165 A.3d 1236
(2017),1 in which this court concluded that General Stat-
utes § 17a-10 (c) did not authorize the petitioner, the
Commissioner of Children and Families (commis-
sioner), to vaccinate a child placed in her temporary
custody over the objection of that child’s parents, the
commissioner moved for reconsideration pursuant to
Practice Book § 71-5. In this motion for reconsideration,
the commissioner states that, in briefing this case, she
should have claimed that General Statutes § 17a-10 (c)
should be interpreted in the context of General Statutes
§§ 17a-93 and 17a-98. Specifically, the commissioner
contends that the operation of General Statutes § 17a-
10 (c) is limited to custody over juveniles who have
been adjudicated delinquent, and that General Statutes
§§ 17a-93 and 17a-98 confer broader guardianship
authority that permits her to vaccinate minor children in
her custody. The commissioner candidly acknowledges
that she did not advance her arguments concerning the
effect of General Statutes §§ 17a-93 and 17a-98 until
the filing of this motion for reconsideration. As this
argument was not previously advanced to this court,
we grant the motion for reconsideration, but deny the
relief requested.
   It is well settled that a motion for reconsideration is
intended ‘‘to demonstrate to the court that there is some
decision or some principle of law which would have a
controlling effect, and which has been overlooked, or
that there has been a misapprehension of facts. . . .
It may also be used to address . . . claims of law that
the [movant] claimed were not addressed by the court.
. . . [A] motion to reargue [however] is not to be used
as an opportunity to have a second bite of the apple
. . . .’’ (Emphasis added.) Hudson Valley Bank v. Kis-
sel, 303 Conn. 614, 624, 35 A.3d 260 (2012); see also,
e.g., Morrissey-Manter v. Saint Francis Hospital &
Medical Center, 166 Conn. App. 510, 527, 142 A.3d 363
(‘‘appellate courts will treat as abandoned claims that
are not briefed adequately’’), cert. denied, 323 Conn.
924, 149 A.3d 982 (2016).
  The commissioner, however, relies on Blumberg
Associates Worldwide, Inc. v. Brown & Brown of Con-
necticut, Inc., 311 Conn. 123, 163 n.35, 84 A.3d 840
(2014), for relief, citing that case for the proposition
that this court may raise an issue sua sponte ‘‘when the
parties have misconstrued or overlooked the applicable
law and the failure to raise the issue would result in
the creation of unsound or questionable precedent or
an inconsistency in the law.’’ Beyond the fact that reli-
ance on Blumberg Associates Worldwide, Inc., at this
late stage of appellate proceedings would require us to
consider any prejudice to the respondents, Giordan T.
and Nicanol T.; see id., 163; we emphasize that our
‘‘system [remains] an adversarial one in which the bur-
den ordinarily is on the parties to frame the issues, and
the presumption is that issues not raised by the parties
are deemed waived.’’ Id., 164. In short, although a
motion for reconsideration may be appropriate when
a party contends that the court did not address one or
more of its arguments or that there has been some
mistake in the opinion, it is not proper to use such a
motion simply as a means for giving the losing party a
second chance to try a new argument.
   We recognize the public interest that attends the com-
missioner’s request that we consider the import of
§§ 17a-93 and 17a-98, including the attendant constitu-
tional questions that Chief Justice Rogers identifies in
her concurring opinion. Accordingly, our denial of the
relief requested in the commissioner’s motion for recon-
sideration should not be taken to prejudice our consid-
eration of those statutory arguments in any way, should
those arguments be raised in a subsequent case before
this court.
      In this opinion the other justices concurred.
  1
   We note that the listing of justices set forth in this court’s decision in
In re Elianah T.-T., supra, 326 Conn. 614, which reflected seniority status
on this court as of the date of oral argument, remains unchanged for the
purpose of considering this motion.